Citation Nr: 1643871	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  16-53 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma.  


THE ISSUE

Eligibility for benefit payments under Veteran Retraining Assistance Program (VRAP) for the term from August 19, 2013 to December 13, 2013.

[The issues of entitlement to service connection, increased ratings, aid and attendance, temporary 100 percent evaluations, and a total disability rating based on individual unemployability (TDIU), as well as, the claim to reopen, are the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 decision by the RO in Muskogee, Oklahoma.  

In May 2016, the Veteran informed the Board that he was withdrawing all pending hearing requests.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, was not enrolled as a full-time student from August 19, 2013 to December 13, 2013 for VRAP benefits purposes.


CONCLUSION OF LAW

Basic eligibility for VRAP benefits is not established for the term from August 19, 2013 to December 13, 2013.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).  Indeed, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below. 

The above notwithstanding, the Board finds that the Veteran was notified of the VRAP's eligibility requirements in various award letters.  Further, he was notified in October 2013 of the RO's decision to stop his VRAP eligibility.  This decision included a summary of the evidence considered, plus it notified him of the right to a hearing and the right to initiate an appeal by filing a NOD.  See 38 C.F.R. § 3.103 (b), (f).  He exercised his right to appeal and request a hearing, ultimately perfecting his appeal to the Board.  As noted above, the Veteran has withdrawn his hearing request.

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to decide the merits of the appeal.

II. Benefits Eligibility under VRAP

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP) for the August 19, 2013 to December 13, 2013 term. See Pub. L. 112-56, Title II, § 211, 125 Stat. 713. The VRAP  is  a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C.A. § 4100 . VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program. VRAP § 211(e).

 A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field. 38 U.S.C.A. § 3452 (b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time. Participants must be enrolled in a VA approved program of education offered by a community college or technical school. The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation. VRAP § 211(b). "Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270 (c); see also 38 C.F.R. § 21.4272 (a).  The Board notes that the RO appears to have accepted 12 semester hours as equivalent to 14 semester hours "full time" enrollment.  (June 2014 statement of the case).

 In this case, the appeal must be denied as the appellant did not maintain full-time enrollment for the August 19, 2013 to December 13, 2013 term.  There is no question that he otherwise qualified for VRAP benefits for that term.

In a September 2013 letter, the RO awarded VRAP benefits to the Veteran, noting that he was entitled to 12 months of education benefits.  

In an October 2013 letter, the RO informed the Veteran that his VRAP benefits were stopped on August 19, 2013, as his school had reported that the Veteran had reduced his training to below full-time.  

In the June 2014 statement of the case, the RO clarified that the Veteran had initially been enrolled in 6 hours for the term from August 19, 2013 to December 13, 2013 and 3 hours for the term August 19 to October 11 2013 and 3 hours for the term from October 14 through December 13, 2013, for a total of 12 credit hours, making the Veteran a full time student.  Consequently, VA processed a VRAP payment.   However, the Veteran's school subsequently informed VA, in October 2013, that the Veteran had reduced his school hours for the August 19 through December 13, 2013 time period, the first day of his term.  This change in enrollment caused the creation of a debt, as the decrease in semester hours, dropped the Veteran under the 12 semester hours necessary to be considered a "full-time" student and eligible for VRAP benefits.  

The Veteran appealed the stopping of his VRAP benefits in May 2014, indicating that he could not take the classes he needed.  In a statement received in August 2014, the Veteran indicated that he could not complete his classes in the maximum timeframe provided, as he because he was "Mad, Scared, and Hurting; and also, I was drinking.  I'm an alcoholic."  He further discussed his general discharge from the Army and the difficulties that arose from such a discharge.  

As previously noted, the benefits under the VRAP program were payable only to eligible veterans who were enrolled in school full-time.  In October 2013, the Veteran's school certified to VA that the Veteran had dropped a class and was enrolled at a less than full time level, from August 19, 2013 to December 13, 2013.  

The Board appreciates that the Veteran may have had difficulty obtaining the classes he wanted and may have had general life difficulties that he attributes to his time in service.  However, the VRAP program requires "full-time" enrollment.  As the Veteran was enrolled in less than 12 semester hours towards his program (from August 19, 2013 to December 13, 2013), his enrollment is considered to be less than full-time.  The requirement for full-time enrollment for that semester is not met.  The Board is without authority to mediate any dispute between the Veteran and the school as to classes available or to waive VRAP program requirements. Therefore, the claim is denied.  While sympathetic to the Veteran's arguments, the Board is without legal authority to grant entitlement to VRAP benefits from August 19, 2013 to December 13, 2013 on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Eligibility for VRAP benefits for the term from August 19, 2013 to December 13, 2013 is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


